Name: Commission Regulation (EC) NoÃ 1041/2008 of 23Ã October 2008 laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada (Codified version)
 Type: Regulation
 Subject Matter: trade;  animal product;  America;  tariff policy
 Date Published: nan

 24.10.2008 EN Official Journal of the European Union L 281/3 COMMISSION REGULATION (EC) No 1041/2008 of 23 October 2008 laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 172(2), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 2051/96 of 25 October 1996 laying down certain detailed rules for granting of assistance for the export of beef and veal which may benefit from a special import treatment in Canada and amending Regulation (EC) No 1445/95 (2) has been substantially amended (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Pursuant to the Agreement for the conclusion of negotiations between the European Community and Canada under Article XXIV:6 referred to in Annex IV to Council Decision 95/591/EC of 22 December 1995 concerning the conclusion of the results of negotiations with certain third countries under GATT Article XXIV:6 and other related matters (4) (United States and Canada), export subsidies on fresh, chilled or frozen beef and veal destined for Canada are limited to 5 000 tonnes annually. (3) The management of that Agreement should be based on applications for specific Community export licences in accordance with Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (Recast) (5). Moreover, certificates of identity should be produced to the Canadian Customs authorities. It is necessary to define the nature of those identity certificates and the procedures for using them. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation establishes certain detailed rules of application in respect of exports to Canada of 5 000 tonnes per calendar year of beef and veal of Community origin, fresh, chilled or frozen, qualifying for special treatment. 2. The meat referred to in paragraph 1 must comply with the health protection requirements laid down by Canada and relate to animals slaughtered not more than two months in advance of clearance through customs for export. Article 2 When the meat is being cleared through customs for export, the certificate of identity defined in Article 3 shall be issued, at the applicants request, on presentation of the export licence issued in accordance with Article 15 of Regulation (EC) No 382/2008 and a veterinary certificate showing the date of slaughter of the animals from which the meat for export derives. Article 3 1. The certificate of identity shall be made out, with at least one copy, on a form corresponding to the specimen in Annex I. The certificate shall be printed in English on white paper measuring 210 Ã  297 mm. Each certificate shall have an individual serial number assigned by the customs office referred to in Article 4. The exporting Member State may require any certificates used on its territory to be printed in one of its official languages as well as in English. 2. Copies shall bear the same serial number as the original. Any particulars entered on the original and on the copies shall be typewritten, or, if handwritten, printed in block letters in ink. Article 4 1. The certificate of identity and the copies shall be issued by the customs office where the meat is cleared through customs for export. 2. The customs office referred to in paragraph 1 shall endorse the original certificate in the appropriate section and transmit the certificate to the party concerned, retaining a copy. Article 5 Member States shall take the necessary measures to check the origin and nature of products for which certificates of identity are issued. Article 6 Regulation (EC) No 2051/96 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 7 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2008. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 274, 26.10.1996, p. 18. (3) See Annex II. (4) OJ L 334, 30.12.1995, p. 25. (5) OJ L 115, 29.4.2008, p. 10. ANNEX I Certificate of identity referred to in Article 3 ANNEX II Repealed Regulation with its amendment Commission Regulation (EC) No 2051/96 (OJ L 274, 26.10.1996, p. 18). Commission Regulation (EC) No 2333/96 (OJ L 317, 6.12.1996, p. 13). Article 1 only ANNEX III Correlation table Regulation (EC) No 2051/96 This Regulation Articles 1 to 5 Articles 1 to 5 Article 6   Article 6 Article 7 Article 7 Annex Annex I  Annex II  Annex III